     Case 2:20-cr-00152-WFN        ECF No. 33       filed 07/20/21   PageID.87 Page 1 of 4



                Andrea K. George
 1              10 North Post Street, Suite 700
                Spokane, Washington 99201
2               509.624.7606
                Attorney for Taqiuddin Ibn Khalid

 3

4

 5
                         United States District Court
6                       Eastern district of Washington

 7

8    United States,                                   No. 2:20-CR-152-WFN
                                                          2:17-CR-086-WFN
9                          Plaintiff,

10       v.                                           Sentencing Memorandum

11   Taqiuddin Ibn Khalid,

12                         Defendant.

13

14

15

16

17

18

19
      Case 2:20-cr-00152-WFN      ECF No. 33    filed 07/20/21   PageID.88 Page 2 of 4




 1         The parties entered into an 11(c)(1)(C) agreement to a range of 18 to 27

2    months on this case; and a concurrent sentence of up to 24 months in 2:17-cr-

 3   00086-WFN-1. This sentence is reasonable based on litigation risk; and 18 U.S.C.

4    §3553(a) factors.

 5         A. Litigation risk (United States v. Cervantes, 703 F.3d 1135, 1142 (9th Cir.
              2012).
6
           Mr. Khalid, who has a suspended driver’s license, was driving a car with a
 7
     cracked windshield. The officer saw the windshield and turned on his lights. Mr.
8
     Kahlid observed the lights and pulled over in a safe place – a store’s parking lot. He
9
     legally parked the car in a designated parking stall. The officer impounded the car
10
     and later obtained a search warrant.
11
           An officer may impound an unlicensed driver’s car as part of the community
12
     caretaking function but only if removal is necessary, that is it jeopardizes public
13
     safety and the efficient movement of vehicular traffic.” Miranda v. City of Cornelius,
14
     429 F.3d 858, 864 (9th Cir. 2005). Here, removal was not necessary. Mr. Khalid
15
     had lawfully parked the car and offered to have his validly licensed girlfriend pick it
16
     up.
17

18

19

                                  Sentencing Memorandum
                                            –1–
      Case 2:20-cr-00152-WFN      ECF No. 33    filed 07/20/21   PageID.89 Page 3 of 4




 1         If there are reasonable alternatives, the impounding and subsequent search

2    are unreasonable and unlawful. United States v. Cervantes, 703 F.3d 1135, 1142 (9th

 3   Cir. 2012). “In Caseres (we found the inventory search to be unconstitutional –

4    even though the driver was driving with a suspended license – because the

 5   government presented no evidence that the impoundment served any caretaking

6    function.” Id. (referring to United States v. Caseres, 533 F.3d 1064, 1074 (9th Cir.

 7   2008). Any evidence discovered during the course of an unlawful search must be

8    suppressed.

9          B. Section 3553(a) factors

10         Mr. Khalid has been before this Court several times since his 2017 case. The

11   Court knows of the trauma he experienced as a young child, the facial scarring that

12   left him battling with self-esteem issues. The Court knows his struggles with

13   addiction, his attempts to stay clean; his successful efforts at treatment; his

14   successful efforts obtaining employment. The Court has watched his supportive

15   family sit through each court appearance. The Court knows about the love for his

16   children and his active involvement fighting for them; caring for them.

17         The Guideline range is 27-33 months. The 11(c)(1)(C) range is 18-27 months.

18   Mr. Khalid asks this Court to accept the 11(c)(1)(C) plea agreement.

19

                                  Sentencing Memorandum
                                            –2–
      Case 2:20-cr-00152-WFN      ECF No. 33    filed 07/20/21   PageID.90 Page 4 of 4




 1   Dated: July 20, 2021.
                                      Federal Defenders of Eastern Washington & Idaho
2

 3                                    s/Andrea K. George

4                                     Andrea K. George, MN 202125

 5                                    10 North Post Street, Suite 700
                                      Spokane, Washington 99201
6                                     t: (509) 624-7606
                                      f: (509) 747-3539
 7                                    Andrea_George@fd.org

8

9
                                   Service Certificate
10
          I certify that on July 20, 2021, I electronically filed the foregoing with the
11
     Clerk of the Court using the CM/ECF System, which will notify Assistant
12
     United States Attorneys: Patrick J. Cashman.
13
                                             s/Andrea K. George
14
                                             Andrea K. George, MN 202125
15                                           10 North Post Street, Suite 700
                                             Spokane, Washington 99201
16                                           t: (509) 624-7606
                                             f: (509) 747-3539
17                                           Andrea_George@fd.org

18

19

                                 Sentencing Memorandum
                                           –3–
